Exhibit 10.11

AMENDMENT 2014-2

TO THE

DEVON ENERGY CORPORATION

NON QUALIFIED DEFERRED COMPENSATION PLAN

The Devon Energy Corporation Non-Qualified Deferred Compensation Plan (the
“Plan”) is amended, effective April 15, 2014, as follows:

1. Section 4.1 of the Plan (“Deferrals”) is amended to add a new flush paragraph
at the end thereof to read as follows:

“Notwithstanding the foregoing, the deferral election of any Eligible Employee
who initially becomes eligible to participate in the Plan during a Plan Year
pursuant to Section 4.2(b) shall apply only to Base Salary and any Bonus which
may be earned by such Eligible Employee with respect to services performed after
the Eligible Employee files an irrevocable deferral election form and it is
effective. In this regard, an Eligible Employee’s Bonus deferral election shall
be prorated to the extent necessary to ensure that it applies only to the
portion of the Bonus earned for periods after the deferral election is filed and
effective.”

2. Section 4.2 of the Plan (“Timing of Deferral Election”) is amended in its
entirety to read as follows:

“4.2 Timing of Deferral Election. The timing of deferral elections shall be as
follows:

(a) Except as otherwise provided in subsection (b) with respect to an Eligible
Employee’s initial year of eligibility (if such Eligible Employee is designated
by the Committee as initially being eligible to commence participation in the
Plan during such initial year of eligibility), an Eligible Employee must file a
deferral election form for each Plan Year and the Eligible Employee’s election
to defer Base Salary or Bonus shall apply to Base Salary or Bonus earned during
the Plan Year that commences immediately following the Plan Year in which the
election is made and is irrevocable except as otherwise provided herein.
Irrevocable elections to defer Base Salary or Bonus must be completed and filed
on or before December 31 of the year immediately preceding the Plan Year in
which the election is to apply.

(b) For any Eligible Employee who is designated by the Committee as initially
being eligible to commence participation in the Plan during a particular Plan
Year, the Eligible Employee must file an irrevocable deferral election to defer
Base Salary or Bonus earned with respect to services performed after the date on
which the deferral election is filed and effective except as otherwise provided
herein. A deferral election may not be effective any earlier than the date it is
filed. Irrevocable elections to defer Base Salary or Bonus for the remainder of
the Plan Year of initial eligibility must be completed and filed within 30 days
after the date on which the Eligible Employee becomes initially eligible to
participate in the Plan.”

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2014-2 to the Devon Energy Corporation
Non-Qualified Deferred Compensation Plan to be executed this 9th day of May
2014.

 

DEVON ENERGY CORPORATION By:  

/s/ Frank W. Rudolph

Name:   Frank W. Rudolph Title:   Executive Vice President, Human Resources

[Signature Page to Amendment to the Devon Energy Corporation Non-Qualified
Deferred Compensation Plan]